 
 
IB 
Union Calendar No. 374 
112th CONGRESS 2d Session 
H. R. 4094 
[Report No. 112–526, Part I] 
IN THE HOUSE OF REPRESENTATIVES 
 
February 28, 2012 
Mr. Jones introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
 
June 15, 2012 
Additional sponsors: Mrs. Ellmers, Mr. Wittman, Mr. Forbes, Mr. Goodlatte, Mr. Coble, Mr. Stivers, and Mr. Hurt 
 
 
June 15, 2012 
Reported from the Committee on Natural Resources 
 
 
June 15, 2012 
The Committee on the Judiciary discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printed 
 
 
 
 
A BILL 
To authorize pedestrian and motorized vehicular access in Cape Hatteras National Seashore Recreational Area, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Preserving Access to Cape Hatteras National Seashore Recreational Area Act. 
2.Reinstatement of Interim Management Strategy 
(a)ManagementAfter the date of the enactment of this Act, Cape Hatteras National Seashore Recreational Area shall be managed in accordance with the Interim Protected Species Management Strategy/Environmental Assessment issued by the National Park Service on June 13, 2007, for the Cape Hatteras National Seashore Recreational Area, North Carolina, unless the Secretary of the Interior (hereafter in this Act referred to as the Secretary) issues a new final rule that meets the requirements set forth in section 3. 
(b)RestrictionsThe Secretary shall not impose any additional restrictions on pedestrian or motorized vehicular access to any portion of Cape Hatteras National Seashore Recreational Area for species protection beyond those in the Interim Management Strategy, other than as specifically authorized pursuant to section 3 of this Act. 
3.Additional restrictions on access to Cape Hatteras National Seashore Recreational Area for species protection 
(a)In generalIf, based on peer-reviewed science and after public comment, the Secretary determines that additional restrictions on access to a portion of the Cape Hatteras National Seashore Recreational Area are necessary to protect species listed as endangered under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.), the Secretary may only restrict, by limitation, closure, buffer, or otherwise, pedestrian and motorized vehicular access for recreational activities for the shortest possible time and on the smallest possible portions of the Cape Hatteras National Seashore Recreational Area. 
(b)Limitation on restrictionsRestrictions imposed under this section for protection of species listed as endangered under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) shall not be greater than the restrictions in effect for that species at any other National Seashore. 
(c)Corridors around closuresTo the maximum extent possible, the Secretary shall designate pedestrian and vehicular corridors of minimal distance on the beach or interdunal area around closures implemented under this section to allow access to areas not closed. 
4.Inapplicability of final rule and consent degree 
(a)Final ruleThe final rule titled Special Regulations, Areas of the National Park System, Cape Hatteras National Seashore—Off-Road Vehicle Management (77 Fed. Reg. 3123–3144) shall have no force or effect after the date of the enactment of this Act. 
(b)Consent decreeThe April 30, 2008, consent decree filed in the United States District Court for the Eastern District of North Carolina regarding off-road vehicle use at Cape Hatteras National Seashore in North Carolina shall not apply after the date of the enactment of this Act. 
 
 
June 15, 2012 
Reported from the Committee on Natural Resources 
June 15, 2012 
The Committee on the Judiciary discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printed  
